Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
Costs, by way of indemnity, ought not to be taxed in case of a non-suit. The statute looks to an actual determination of the cause upon its merits.
So, where an action has been commenced against several defendants, and there has been a judgment in their favor, they are not all entitled to recover separate costs to the amounts allowed by the Act, but can only recover jointly, as though there had been but one defendant.
The judgment of the Court below is reversed, with directions to re-tax the costs, in conformity with this opinion.